DETAILED ACTION
The amendment filed September 30, 2020 has been entered.  Claims 45-64 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group III (claims 45-64) in the reply filed on September 30, 2020 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-49 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102012014957A1 to Krulitsch (Krulitsch).  A copy of this document has been included with  by the examiner as an English language equivalent to this document and recitations of specific sections or paragraphs below refer to the US document.
Regarding claim 45, Krulitsch discloses an apparatus (filling element) comprising a seal (16), said seal being a deformable seal (the seal is deformable) that comprises: a first annular support (16.1), a second annular support (16.2), and a cylindrical wall (wall 16 extending between the two supports) extending between said first annular support and said second annular support (see Fig. 1), said cylindrical wall being a deformable wall ([0033]-[0034], [0038]), wherein a distance between said first and second annular supports depends on an extent to which said cylindrical wall has deformed (as the second (lower) support is moved, the cylindrical wall is deformed and the distance between the two supports depends on the extent of this deformation).
Regarding claim 46, Krulitsch discloses an inner surface of said first annular support comprises elevated regions (the regions above clamp 21) separated by recesses (the space occupied by clamp 21).
Regarding claim 47, Krulitsch discloses said seal is a bellows seal (bellows 16).
Regarding claim 48, Krulitsch discloses the seal is a roll membrane seal (the sleeve formed by bellows 16 meets all of the structural limitation implied by the phrase “roll membrane seal”).
Regarding claim 48, Krulitsch discloses a cross section of the material from which said first annular support is made is thicker than a cross section of the material from which the cylindrical wall is made (clearly shown in Fig. 1) and wherein a cross section of the material 
Regarding claims 49 and 62, Krulitsch discloses said seal is made from a single plastic piece/polytetrafluorethylene (see Fig. 1 and [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Krulitsch.
Regarding claim 50, Krulitsch discloses the apparatus of claim 45 (see above), but does not disclose said seal is configured to fail at a pressure that exceeds six atmospheres.  It is inherent that the seal will fail at some pressure.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the seal to fail at a pressure above 6 atmospheres, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05(II)(B).  Choosing a desired pressure at which the seal fails is an obvious matter of design choice to protect the apparatus and container to be filled from over-pressurization which could be damaging to the apparatus and/or dangerous to operators thereof.
Allowable Subject Matter
Claims 51-62 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited documents do not disclose an apparatus comprising, in combination with the claimed invention as a whole, a treatment head for treatment of an interior of a keg that has been equipped with a keg fitting, wherein said treatment head comprises a housing, wherein said seal surrounds a space that surrounds at least a portion of an axial extent of said housing, wherein said treatment head defines a return-gas path through said seal, wherein said treatment head further comprises a pressure element against which said keg is sealed at said housing by having said keg fitting pressed thereon, and a lifter that is immovable relative to said housing, wherein, in response to relative movement between said keg fitting and said lifter along an axial direction of said housing, said lifter opens said keg fitting when said keg is sealed against said pressure element, thereby establishing said return gas-path through said treatment head, through said seal, and into said keg’s interior, wherein said relative movement is carried out against a resetting force, and wherein a top end of said seal connects to said housing and a bottom end of said seal connects to said pressure element.  Therefore, the cited documents do not disclose or render obvious applicant’s claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents disclose additional devices having seals which are related to applicant’s disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        March 17, 2021